Citation Nr: 0216453	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-03 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Columbia Doctors Hospital of 
Sarasota on November 11, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision by the Veterans Affairs 
Medical Center (VAMC) in Bay Pines, Florida, which denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the Columbia 
Doctors Hospital of Sarasota on November 11, 2000.    


REMAND

The veteran argues that his service-connected residuals, 
right knee injury, weakened his knee and caused him to fall 
and strike his groin while at work in November 2000.  They 
argue that service connection for his residuals of this groin 
injury is warranted under 38 C.F.R. § 3.310.  

The issue of entitlement to service connection for residuals 
of a groin injury secondary to service-connected residuals, 
right knee injury, has not been adjudicated by the agency of 
original jurisdiction.  As the development and the outcome 
pertaining to this claim could have a significant impact on 
the outcome of the issue of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the Columbia Doctors Hospital of Sarasota on November 11, 
2000, these issues are considered inextricably intertwined, 
and must be decided together.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  Further adjudication of the claim for payment or 
reimbursement of unauthorized medical expenses will therefore 
be postponed until the remand action is completed.

Therefore, this case is REMANDED for the following action:

The RO should adjudicate the issue of 
entitlement to service connection for 
residuals of a groin injury secondary to 
service-connected residuals, right knee 
injury, on the basis of all the evidence 
of record, and all applicable laws, 
regulations, and case law, to include 
discussion of 38 C.F.R. § 3.310(a) (2002) 
and Allen v. Brown, 7 Vet. App. 439 
(1995), followed by readjudication of the 
claim for entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred at the Columbia Doctors 
Hospital of Sarasota on November 11, 
2000, as appropriate.  

If the benefits sought on appeal continue to be denied, an 
appropriate supplemental statement of the case should be 
issued, and the veteran and his representative should be 
afforded a reasonable period of time within which to respond.  
The case should then be returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




